724 S.E.2d 912 (2012)
In re William Van TRUSELL.
No. 278P05-2.
Supreme Court of North Carolina.
April 12, 2012.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
William Van Trusell, for Trusell, William Van.
Susan I. Doyle, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of March 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Lee County:
"Dismissed by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the petition filed by Defendant on the 3rd of April 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Lee County:
"Dismissed by order of the Court in conference, this the 12th of April 2012."
JACKSON, J. recused.